
	
		I
		112th CONGRESS
		1st Session
		H. R. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Costello (for
			 himself, Mr. Alexander,
			 Mr. Shimkus,
			 Mr. Ross of Arkansas,
			 Mr. Costa,
			 Mrs. Emerson,
			 Mr. Reyes,
			 Mr. Olson,
			 Mrs. Capps,
			 Mr. Larson of Connecticut,
			 Mr. Gallegly, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To suspend flood insurance rate map updates in geographic
		  areas in which certain levees are being repaired.
	
	
		1.Suspension of flood insurance
			 rate map updates in geographic areas in which certain levees are being
			 repairedSection 1360 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at
			 the end the following new subsection:
			
				(k)Suspension of
				Flood Insurance Rate Map Updates in Certain Geographic Areas
					(1)SuspensionExcept
				as provided in paragraph (2), the Director shall not update a flood plain area
				or a flood risk zone in accordance with subsection (f) in a geographic area
				that meets the following conditions:
						(A)The geographic
				area is intended to be protected by a levee determined by the Army Corps of
				Engineers to have a design deficiency.
						(B)The entity
				responsible for the repair of such levee has implemented a plan to repair the
				levee that—
							(i)has been developed
				by the Army Corps of Engineers or a professional engineer licensed by a State
				licensing board;
							(ii)has been approved
				by the Army Corps of Engineers or the Federal Emergency Management
				Agency;
							(iii)is based on
				sufficient and reasonably current design data that accurately reflects the
				condition of such levee and other flood protection facilities in the geographic
				area;
							(iv)upon competion of
				the repair will provide protection from the one percent annual chance flood for
				the geographic area; and
							(v)includes an
				adequate financing mechanism to pay for the implementation of the plan.
							(C)Each State or
				local government with jurisdiction over any portion of the geographic area has
				developed and implemented a surveillance and operations plan to provide for
				timely alerts and immediate remedial action when significant underseepage or
				potential failure occurs in such portion of the geographic area.
						(D)Each State or
				local government with jurisdiction over any portion of the geographic area has
				an evacuation plan to be implemented in the event of flooding in such portion
				of the geographic area.
						(E)Each State or
				local government with jurisdiction over any portion of the geographic area has
				developed and implemented an outreach and communication plan to advise
				occupants in such portion of the geographic area of potential flood risks, the
				opportunity to purchase flood insurance, and the consequences of failure to
				purchase flood insurance.
						(2)ExceptionsParagraph
				(1) shall not apply with respect to a geographic area if—
						(A)the Director
				determines that such geographic area is protected by a flood protection system
				that provides protection from the one percent annual chance flood; or
						(B)the Director has
				suspended the updating of flood plain areas or flood risk zones in such
				geographic area in accordance with paragraph (1) for seven consecutive
				years.
						.
		
